Electronically Filed
                                                         Supreme Court
                                                         SCWC-17-0000036
                                                         18-APR-2018
                                                         12:41 PM



                           SCWC-17-0000036

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I



                          STATE OF HAWAI#I,
                   Respondent/Plaintiff-Appellee,

                                 vs.

                          CARDELL CHARLES,
                   Petitioner/Defendant-Appellant.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
            (CAAP-17-0000036; CASE NO. 1DTA-14-05659)

       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Petitioner/Defendant-Appellee Cardell Charles’s

application for writ of certiorari filed on March 9, 2018, is

hereby rejected.

          DATED:   Honolulu, Hawai#i, April 18, 2018.

                               /s/ Mark E. Recktenwald

                               /s/ Paula A. Nakayama

                               /s/ Sabrina S. McKenna

                               /s/ Richard W. Pollack

                               /s/ Michael D. Wilson